                                            USDCSDNY
                                            DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK               ELECTRONICALLY FILED
-----------------------~-~--------------x   DOC #: ---+-"'T"?"'ll..---r-r-"lr""
                                            UATE FILED:
UNITED STATES OF AMERICA


          -against-                           18 Cr. 143 (RWS)

                                                 SENTENCING
MARQUISE HERBERT,                                  OPINION


                           Defendant.

----------------------------------------x



Sweet, D.J.



     On July 11, 2018, Marquise Herbert ("Defendant" or

"Herbert") pleaded guilty, pursuant to a plea agreement, to one

count of conspiracy to distribute and possess with the intent to

distribute marijuana. Based on the conclusions set forth below,

Herbert will be sentenced to 27 months' imprisonment, subject to

the scheduled sentencing hearing on November 20, 2018.



Prior Proceedings



     Herbert was named in a one-count indictment filed in the

Southern District of New York on February 20, 2018. Count One

charges that from at least 2013 up to and including July 2017,

in the Southern District of New York and elsewhere, Herbert and

                                  1
other individuals conspired to distribute and possess with

intent to distribute 280 grams or more of cocaine base, in

violation of 21 U.S.C. §§ 846 and 841 (b) (1) (A), as well as a

quantity of marijuana, in vio lati on of 21 U.S.C. §§ 846 and

841 (b) (1) (D).



       On July 11, 2018, Herbert appeared before the Honorable

Sarah Netburn and allocuted to the lesser-included of fense of

conspiracy to distribute and possess with intent to distribute a

quantity of marijuana in violation of 21 U.S.C. §§ 846 and

84 1 (b) (1) (D) .



       Herbert is scheduled to be sentenced on November 20, 2018.



The Sentencing Framework



       In accordance with the        Supreme Court's        decision    in   United

States    v.   Booker,   543 U.S.   220   (2005),   and the Second Cir cu it's

decision in United States v. Crosby, 397 F.3d 103 (2d Cir. 2005),

the sentence to be imposed was reached through consideration of

all of the factors identified in 18 U.S.C.              §   3553 (a),   including

the Advisory Guidelines. Thus, the sentence to be imposed here is

the result of a consideration of:




                                          2
     (1)    the nature and circumstances of the offense and the
            history and characteristics of the defendant;

     (2)    the need for the sentence imposed -

            (A)   to reflect the seriousness of the offense , to
                  promote respect for the law, and to provide
                  just punishment for the offense ;

            (B)   to afford   adequate   deterrence      to    criminal
                  conduct;

            (C)   to protect the public from further crimes of
                  the defendant; and

            (D)   to    provide  the   defendant   with  needed
                  educational or vocational training, medical
                  care , or other correctional treatment in t h e
                  most effective manner;

     (3)    the kinds of sentences available;

     ( 4)   the kinds of sentence      and   the    sentencing    range
            established for -

            (A)   the applicable category of offense committed
                  by the applicable category of defendant as set
                  forth in the guidelines .    .,

     (5)    any pert i nent policy statement [issued by the
            Sentencing Commission] ;

     ( 6)   the   need  to  avoid   unwarranted  sentence
            disparities among defendants with similar
            records who have been found guilty of similar
            conduct; and

     (7)    the need to provide restitution to any victims of
            the offense.


1 8 U.S.C. § 3553(a) . A sentencing judge is permitted to find all

the facts appropriate for determining a            sentence,   whether that

sentence is a so-called Guidelines sentence or not.              See Crosby ,


                                   3
397 F . 3d at 1 14 - 15 .



The Defendant


      The Court adopts the facts set forth in the Presentence

Investigation Report ("PSR") with respect to the Defendant ' s

personal and fami l y history.



The Offense Conduct



      The Court adopts the facts set forth in the PSR with

respect to the offense conduct . These facts are summarized , in

brief form , below.



      The investigation that led to Herber t' s arrest and

indictment was conducted by a detective with the New York City

Police Department ("NYPD " ) . On July 1 9, 2017, members of the

NYPD executed a search warrant of an apartment located in the

Bronx , New York . Herbert was present at the time of the search .

During the search, the NYPD recovered approximately one kilogram

of marijuana packaged for distribution , approximately 22 grams

of crack cocaine packaged for distribution , and two firearms .



The Relevant Statutory Provisions


                                  4
      For the lesser-included offense contained in Count One of

the Indictment, to which Herbert pleaded guilty, the minimum

term of imprisonment is zero years and the maximum term is five

years. 21 U.S.C.           §§    846, 841 (b) (1) (D). The offense is a Class D

felony.        18 U.S.C.    §    3559. The maximum fine is $250,000. 21

U.S.C.     §    841 (b) (1) ( D). A special assessment of $100 is

mandatory. 18 U.S.C. § 3013. The Court must impose a term of

supervised release of at least two years. 21 U.S.C. §

841 (b) (1) (D). The Defendant is eligible for not less than one

nor more than five years' probation because the offense is a

Class D felony.        18 U.S.C.       §   3561(c) (1). Restitution is not

applicable in this case.              Id. § 3663.



The Guidelines



      The 2016 edition of the United States Sentencing Commission

Guidelines Manual,              incorporating all Guideline amendments, has

been used in this case for calculation purposes. U.S.S.G. §

lBl .11.



      The Guideline for 21 U.S.C. § 841 is found in Section

201.1. Pursuant to that Section, the base offense level is 18.

Id. § 2O1.l(a) (5). Because the Defendant possessed a firearm,                a

                                              5
two-level enhancement is applicable.   Id. § 2Dl.l(b) (1). The

Defendant has clearly demonstrated acceptance of responsibility

for the offense, and a two-level sentence reduction pursuant to

Section 3El.l(a) therefore applies. Also, because the Defendant

has assisted authorities in the investigation or prosecution of

the Defendant's own misconduct by timely notifying authorities

of the intention to enter a plea of guilty, the offense level is

decreased by one additional level.   Id. § 3El.l(b). Accordingly,

the total offense level is 17.



    Because Herbert was on probation from a youthful offender

adjudication when certain acts in this conspiracy took place,

his total criminal history score is three.   Id. § 4Al.l(d). This

criminal history score establishes a Criminal History Category

of II.   Id. Ch. 5, Pt. A.



    Based on the total offense level of 17 and a Criminal

History Category of II, the Guideline imprisonment range is 27

to 33 months.   Id. As the offense is a Class D felony,   the

Guideline range for a term of supervised release is two to three

years.   Id. § 5Dl.2(c). Since the applicable Guideline range is

in Zone D of the Sentencing Table, Herbert is ineligible for

probation.   Id. § 5Bl.1.




                                 6
     The fine range for this offense is from $10,000 to

$250,000.   Id.   §   5El.2(c) (3).



     Costs of prosecution shall be imposed on Defendant as

required by statute.       Id. § 5El.5. In determining whether to

impose a fine and the amount of such fine,        the Court shall

consider, among other factors,        the expected costs to the

government of any term of probation, or term of imprisonment and

term of supervised release imposed. Id.         § 5El.2(d) (7) and 18

U.S.C. § 3572(a) (6). These costs may include drug and alcohol

treatment, electronic monitoring, and/or contract confinement

costs. The most recent advisory from the Administrative Office

of the United States Courts, dated August 1, 2018, provides a

daily cost of $99, a monthly cost of $3,025, and an annual cost

of $36,300 for imprisonment.



The Remaining Factors of 18 U.S.C. § 3553(a)



     Having engaged in the Guidelines analysis, this Court also

gives due consideration to the remaining factors identified in

18 U.S.C. § 3553(a) to impose a sentence "sufficient, but not

greater than necessary," as is required by the Supreme Court's

decision in Booker, 543 U.S. 220, and the Second Circuit's

decision in Crosby, 397 F.3d 103. In light of the Court's

                                      7
statutory responsibility "to 'impose a sentence sufficient, but

not greater than necessary' to accomplish the goals of

sentencing," Kimbrough v. United States, 552 U.S. 85, 102   (2007)

(quoting 18 U.S.C. § 3553(a) ), having considered the Guidelines

and all of the factors set forth in§ 3553(a), and having

reviewed the PSR, the Court will impose a sentence within the

Guidelines range.



The Sentence



     For the instant offense, Marquise Herbert shall be

sentenced to 27 months' imprisonment. The term of imprisonment

shall be followed by a term of three years of supervised

release.



     As mandatory conditions of his supervised release,

Defendant shall:


     (1)   Not commit another federal, state, or local crime.

     (2)   Not unlawfully possess a controlled substance.

     (3)   Refrain from any unlawful use of a controlled
           substance. Defendant must submit to one drug test
           within 15 days of release from imprisonment and at
           least two periodic drug tests thereafter, as
           determined by the Court.

     (4)   Cooperate in the collection of DNA, as directed by the
           probation officer.

                                 8
     The standard conditions of supervision (1-13) apply with

the following special conditions:



     (1)   The Defendant shall be supervised by the district of
           residence.

     (2)   The Defendant will participate in an outpatient
           treatment program approved by the United States
           Probation Office, which program may include testing to
           determine whether the Defendant has reverted to using
           drugs or alcohol. The Defendant must contribute to the
           costs or services rendered based on his ability to pay
           and the availability of third-party payments. The
           Court authorizes the release of available drug
           treatment evaluations and reports, including the
           presentence investigation report, to the substance
           abuse treatment provider.

     (3)   The Defendant must submit his person, residence, place
           of business, vehicle, and any property or electronic
           devices under his control to a search on the basis
           that the probation officer has reasonable suspicion
           that contraband or evidence of a violation of the
           conditions of the Defendant's probation/supervised
           release may be found. The search must be conducted at
           a reasonable time and in a reasonable manner. Failure
           to submit to a search may be grounds for revocation.
           The Defendant must inform any other residents that the
           premises may be subject to search pursuant to this
           condition.

     (4)   The Defendant must participate in a cognitive
           behavioral treatment program under the guidance and
           supervision of the probation officer, until such time
           as he is released from the program by the probation
           officer.


     It is further ordered that the Defendant shall pay to the

United States a special assessment of $100, which shall be due

                                 9
immediately. Because the Defendant does not have the ability to

pay a fine, the fine has been waived in this case.



     The Defendant shall forfeit to the United States property

as indicated in the Indictment. As such, any and all property

constituting or derived from any proceeds Defendant obtained

directly or indirectly as a result of this offense and any and

all property used or intended to be used in any manner or part

to commit and to facilitate the commission of the offense

alleged in Count One must be forfeited to the United States. 21

u.s.c.   § 853.



     The Defendant has been detained without bail since his

arrest, and is not a candidate for voluntary surrender because

of the provisions found in 18 U.S.C.   §   3143(a)(2).



     It is so ordered.



New York, NY
November /   ,Y, 201 7
                                                   U.S.D.J.




                               10
